Citation Nr: 1626568	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2004.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss was denied by the Board in a January 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Memorandum Decision, the Court set aside the Board's January 2006 decision and remanded the matter to the Board for additional development and consideration.  In December 2008, the Board again issued a decision denying entitlement to service connection for bilateral hearing loss.  The Veteran again appealed the Board's decision to the Court.  In a November 2009 Order, the Court vacated the Board's December 2008 decision and remanded the case for additional development consistent with a Joint Motion for Remand (JMR).  In a May 2010 decision, the Board again denied service connection for bilateral hearing loss.  In a May 2011 Order, the Court vacated the Board's May 2010 decision and remanded the case to the Board for development consistent with an April 2011 JMR.

In December 2011 and November 2014, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for additional development consistent with the JMR.  The case is now returned to the Board.  

The Board's November 2014 Remand instructed the RO to schedule the Veteran for a new VA audiological examination.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As additional VA audiological examinations were conducted in December 2014 and May 2015, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim.


FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether the Veteran's preexisting right ear hearing loss was aggravated as a result of his active duty service.  

2.  The evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss is related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d). Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

At the time of a service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the bur den of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Any increase in severity must also be permanent. Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted by symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable. Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-91 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Here, the Veteran asserts that his bilateral hearing loss was caused by his exposure to loud noise while on active duty.  Specifically, the Veteran has reported that he was exposed to acoustic trauma in the form of noise from aircraft and electrical generators due to his military occupational specialty as a power generator operator in the 82nd Airborne Division of the U.S. Army.  

The Veteran was most recently provided with a VA audiological examination in May 2015.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
90
95
LEFT
35
 45
55
75
80

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 82 percent in the left ear.  The May 2015 examiner diagnosed the Veteran as having sensorineural hearing loss, bilaterally.  

Pursuant to the standard set forth in 38 C.F.R. § 3.385, the May 2015 examination report establishes that the Veteran has a current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for his hearing loss claim.

In evaluating the second element of service connection, that of in-service injury or disease, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  Here, the Veteran asserts he was exposed to acoustic trauma from jumping from aircraft without ear protection and working on power generation equipment on the flight line.  His service personnel records confirm that his military occupational specialty was power generator operator and mechanic in service and that he received his parachute badge.  The Board finds the Veteran is competent to report exposure to loud noise in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a Veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain in service and witnessing events).  In light of the Veteran's military occupational specialty and his competent statements regarding exposure to loud noises in service, acoustic trauma due to noise exposure in service is conceded as such is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Incidentally, the Board notes that the Veteran has already been granted entitlement to service connection for bilateral tinnitus due to in-service acoustic trauma.  However, for service connection to be granted, competent evidence must show that the Veteran has a current chronic hearing loss disability that is at least as likely as not attributed to service.  

The Veteran underwent a hearing examination in August 1974 before induction into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
5
N/A
35
LEFT
10
10
5
N/A
5

As noted in Hensley, audiometric findings above 20 decibels at a relevant hertz level indicate some form of hearing loss.  As the Veteran's right ear hearing threshold was shown to exceed 20 decibels at 4000 Hertz, right ear hearing loss was demonstrated on examination for induction into service, and the presumption of soundness on induction does not attach as to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  As the Veteran's left ear hearing threshold was not shown to exceed 20 decibels at any hertz level, left ear hearing loss was not demonstrated on entrance examination for induction into service, and the presumption of soundness on induction does attach as to left ear hearing loss.  Id.  As discussed above, if a preexisting disorder is noted upon entry into service, then the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 (West 2014) and 38 C.F.R. § 3.306 (2015) apply, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Other than his August 1974 entrance examination, the Veteran's service treatment records are entirely negative for any complaint, treatment, or diagnosis of hearing loss.  The Veteran underwent another hearing examination at the time of his separation from the service in August 1977.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
10
N/A
10
LEFT
10
 10
10
N/A
10

Curiously, the results of this audiometric test indicated that the Veteran did not have hearing loss in either ear at the time of his separation from service.  As the Veteran was shown to have right ear hearing loss three years earlier, this suggests that either the right ear hearing loss noted in August 1974 was acute and transitory or that one or both of the in-service audiograms was/were inaccurate.  

In his October 2001 claim, the Veteran stated that he told the examiner about his hearing loss during out-processing upon separation from service in August 1977, but he believed they just ignored him and shuffled him out the door.  However, the Boards notes that the Veteran signed a statement on the August 1977 separation examination report stating that there had been no change in his physical condition since his last final type medical examination.  

Following service, the first clinical evidence regarding the Veteran's hearing loss is a June 1999 VA audiological evaluation report.  The report showed bilateral hearing loss sufficient to meet the requirement of 38 C.F.R. § 3.385.  The June 1999 VA audiologist did not provide an opinion regarding the etiology of the Veteran's left ear hearing loss or any aggravation of the right ear hearing loss.  However, the audiological report, which was recorded over a year prior to the filing of the Veteran's formal claim for service connection, noted that the Veteran reported that he had problems with hearing since discharge from service.  

In a January 2005 VA examination report, the examiner opined that the Veteran's hearing loss was not likely to be the result of military noise exposure.  The VA examiner explained that there appeared to be no significant change in hearing thresholds from 1974 to 1977, except that the 4000 Hz level in the right ear improved by 20 decibels on the 1977 examination as compared to the 1974 examination.  The VA examiner found that the service treatment records did not show any evidence that a significant threshold shift occurred between 1974 and 1977.  Consequently, the VA examiner opined that the current level of hearing loss was not likely to be the result of military noise exposure.  

In a January 2008 VA examination report, the examiner noted that the August 1974 audiogram at induction showed thresholds within normal limits for all frequencies tested except for 4000 Hz in the right ear showing a mild hearing loss level, while the August 1977 audiogram at separation and showed all thresholds within normal limits for all frequencies tested.  As such, the examiner concluded that the audiometric results in the service treatment records did not show any evidence
that a standard threshold shift occurred between 1974 and 1977.  

The claims file also contains several private medical records dated in 2005, 2006, and 2008 which show treatment for hearing loss.  Although the October 2008 record reflected that the Veteran had noise-induced hearing loss, the records did not provide an opinion concerning the etiology of the Veteran's left ear hearing loss or aggravation of the right ear hearing loss.  An April 2006 magnetic resonance imaging (MRI) report noted that the Veteran had a history of hearing loss.  A September 2008 correspondence from the Veteran's private physician stated that office records indicated the Veteran was seen as early as September 2003 with complaints of bilateral hearing loss.  It was further noted that the Veteran told the physician that his hearing loss was related to noise exposure during his military service.  An October 2008 statement from a Doctor of Dental Surgery indicated that he had known the Veteran since 1970 and since that time the Veteran experienced some hearing loss which came from his time in the Army.  

The evidence of record also includes various lay statements from the Veteran's spouse, neighbors, previous supervisor, and a coworker indicating that he began experiencing hearing loss symptoms upon his discharge from active duty service.

In a July 2012 examination report, the examiner noted that the Veteran showed hearing loss in the right ear at enlistment but had completely normal hearing at separation, indicating that the condition present at enlistment was temporary and resolved at the time of separation.  The examiner emphasized that aside from the improvement at 4000 Hz in the right ear, hearing thresholds showed no significant change from enlistment to separation.  However, the examiner did not provide an etiological opinion because she claimed "the Veteran was unable or unwilling to provide consistent and reliable responses."

In a note dated in December 2012, a private physician opined that the Veteran's noise-induced hearing loss did not exist prior to his military service with the exception of the "very mild loss" in the right ear at 4000 Hz (which was merely 5 decibels below threshold and considered a mild loss), and that exposure to aircraft noise, parachute jumps, and vehicle noise could typically contribute significantly to noise-induced hearing loss.  As such, the private physician concluded that the Veteran's current noise-induced hearing loss was not present upon his induction into service, and that is was at least as likely as not that the Veteran's current noise-induced hearing loss began during his military service or was significantly exacerbated by his military service. 

In a February 2013 VA examination report, the examiner emphasized that the Veteran's hearing was normal at his separation from service and that there was no worsening of hearing from enlistment to separation in either ear.  As such, the examiner concluded that it was not likely that the Veteran's current hearing loss was related to military noise exposure or was incurred in or aggravated by military service.  

In a July 2013 VA examination report, in response to the December 2012 private physician opinion, the examiner who authored the February 2013 VA examination report indicated that the December 2012 private opinion did not change her negative nexus opinion rendered in February 2013.  The examiner emphasized that the private physician never mentioned the August 1977 separation examination which showed bilateral hearing sensitivity within normal limits, and noted that it was unclear if the private physician purposefully omitted review of that evidence or if he was unaware of it when he formulated his own nexus opinion.  

In October 2014, the Veteran's attorney submitted medical treatise evidence in the form of various articles discussing hearing loss and military service.  This evidence included an article written by P. Niquiette, Au.D., who opined that noise-induced hearing loss may manifest many years after noise exposure even when not immediately shown on audiological testing, and that noise exposure may cause cochlear damage which manifests in progressively worsening hearing over time.  

In a December 2014 VA audiological examination report, the VA examiner opined that the Veteran's current hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner explained that comparing the in-service examinations in August 1974 and August 1977 under Occupational Safety and Health Administration (OSHA) standards, the right ear shift was -7 decibels while the left ear shift was 5 decibels, and military standards showed the same shift of -20 decibels at 4000 hertz in the right ear.  As such, the examiner concluded that there was no positive significant threshold shift in either ear during military service.

In response to the attorney's treatise evidence, the December 2014 examiner countered with the Institute of Medicine (2006) "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which read, "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine
whether permanent noise-induced hearing loss can develop much later in one's
lifetime, long after the cessation of that noise exposure.  Although the
definitive studies to address this issue have not been performed, based on
the anatomical and physiological data available on the recovery process
following noise exposure, it is unlikely that such delayed effects occur."  The examiner agreed that, based on our current knowledge of human cochlear physiology, there is not a sufficient scientific basis for the existence of delayed onset hearing loss in humans.  The examiner noted that the Institute of Medicine did not rule out that delayed onset hearing loss might exist; however, the requisite longitudinal animal and human studies had not yet been performed.

A May 2015 VA examination report repeated the rationale of the December 2014 report, and concluded that it was less likely as not that the Veteran's preexisting right ear hearing loss was aggravated beyond its normal progression by his military service, and that it was less likely as not the Veteran's current left ear hearing loss was a result of his military service.  The examiner acknowledged that several of the lay statements submitted in support of the Veteran's claim did suggest a time of onset during or shortly after the Veteran's military service, but concluded that these were all subjective reports that were provided several years after the Veteran's separation.  

Based on a review of the entire body of evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  As indicated above, the Veteran has been diagnosed with bilateral hearing loss disability as defined by 38 C.F.R. 3.385.  A current disability is therefore established.  The Veteran asserts he has bilateral hearing loss as a result of noise exposure during service.  In March 2012, the Veteran was granted service connection for tinnitus as due to in-service acoustic trauma.  As such, the Board concedes in-service acoustic trauma as service connection has been granted based on such exposure.

The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-included hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Sec. 7 Ch. 85, Inner Ear.  

Therefore, because the Veteran is service connected for tinnitus resulting from in-service acoustic trauma, the evidence supports a finding that his sensorineural or noise-induced hearing loss is also the result of in-service acoustic trauma.  

In reaching this conclusion, the Board acknowledges the multitude of VA opinions which found that the Veteran's hearing loss was less likely than not due to noise exposure in-service as there was no shift in hearing threshold levels at enlistment and separation.  However, in considering the Veteran's in-service acoustic trauma, the competent lay statements submitted by the Veteran, December 2012 private physician's opinion, the treatise evidence submitted in October 2014,  and the above-noted provisions from The MERCK Manual, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his active military service.  Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


